Randy M. Andrus (10392)
ANDRUS LAW FIRM, LLC
299 South Main Street, Suite 1300
Salt Lake City, Utah 84111-2241
Telephone: (801) 535-4645
Email: Randy@andrusfirm.com

Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH


  ADEMOLA ADETULA;                                       PLAINTIFF’S SHORT FORM
  HOMER STRICKLAND;                                    EXPEDITED DISCOVERY MOTION
                                                               (AMENDED)
                             Plaintiffs,
  vs.                                                 [Fed. R. Civ. P. 33, 34, 37, DUCivR 37-1]
  UNITED PARCEL SERVICE, INC.;
  UNITED PARCEL SERVICE GENERAL                           Case No. 2:18-cv-00612-JNP-BCW
  SERVICES CO.; DOES 1 through 50,
  inclusive,
                                                            Honorable Judge Jill N. Parrish
                             Defendants.
                                                          Magistrate Judge Brooke C. Wells




        A party denied complete discovery responses may move for the Court’s assistance. Rules

33, 34, 37; DUCivR 37. Plaintiff Ademola Adetula propounded Requests for Documents and

Interrogatories to Defendant United Parcel Service, Inc. (“UPS”). UPS did not respond. Instead,

United Parcel Service General Services Co. (“GS”) provided incomplete, evasive, and unverified

responses. The deficiencies remain despite good faith meet and confer efforts. Plaintiff seeks an

order for complete responses, and for Plaintiff’s attorney fees.
                                        BACKGROUND

        Defendants have been in Salt Lake City since 1975. Plaintiff Adetula has been employed

with Defendants for 24 years; Plaintiff Strickland for 35 years. Both are African American.

Despite exceptional qualifications, experience, and performance, Plaintiffs have been

discriminated against, and denied promotions. In fact, no African American has been promoted to

Manager level or above in Salt Lake City ever. Instead, Defendants have engaged in patterns and

practices of racial and other forms of discrimination; hostile work environment; harassment; and

retaliation.

                                       RELIEF SOUGHT

    1. DOCUMENTS – EXHIBITS 1 and 2: That Defendants produce all documents.

        Requests 1−19: The documents requested are germane to the issues in the case, including

Plaintiffs’ personnel files; handbooks, manuals; employee demographics; payband, compensation

data; racial complaints; employee ranking; racial, diversity statistical information; factors

considered in promotion, retention, or performance evaluation of Managers; communications

regarding Plaintiffs; affirmative action programs; documents about African Americans who were

recently relocated to Salt Lake City as cover ups to complaints of racial discrimination; affirmative

defenses a.−j;    All objections have been waived by UPS. The responses by GS are evasive,

incomplete, and assert meritless objections. No privilege log has been provided.

    2. INTERROGATORIES – EXHIBIT 3: That Defendants provide complete responses.

        Interrogatories 1−7: The information requested are germane to the issues in the case and

involve the same types of information as the document requests. All objections have been waived

by UPS. The unverified responses by GS are evasive, incomplete, and assert meritless objections.



                                                  2
                                CERTIFICATION MEET AND CONFER

        This is to certify that reasonable efforts have been made to reach agreement on these

matters.   On February 4, 2019, the undersigned sent a detailed Meet & Confer Letter to

Defendants’ counsel David Barton and Benjamin Naylor, asking for compliance to Plaintiff’s

Requests for Production (1−19) and Interrogatories (1−7) by February 18. The Letter offered to

meet in person or by telephone on February 6 at 9:00 a.m. or 1:00 p.m.; February 7 at 11:00 a.m.

or 3:00 p.m.; or February 8 at 9:00 a.m. On February 8, Mr. Naylor emailed stating he was not in

a position to respond by any of the dates requested but that he would respond “as soon as possible”.

When no response was made by Mr. Barton at all and nothing further by Mr. Naylor, the

undersigned sent a follow up email on February 22. On February 24, Mr. Naylor indicated he was

“working on a response”; however, to date nothing has been provided from Defendants.

        This Motion is necessary to obtain the discovery needed regarding witnesses, facts and

issues in this case in preparation for trial.


        DATED this 4th day of March 2019.             ANDRUS LAW FIRM, LLC


                                                      BY: /s/ Randy M. Andrus
                                                      RANDY M. ANDRUS
                                                      Attorney for Plaintiff
                                                      ADEMOLA ADETULA




                                                  3
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of March 2019, a true and correct copy of the

PLAINTIFF’S SHORT FORM EXPEDITED DISCOVERY MOTION (AMENDED) was

mailed via U.S. mail, postage prepaid and/or CM/ECF, to the following:


David T. Barton, Esq.                      VIA CM/ECF
Benjamin J. Naylor, Esq.
BurnsBarton LLP
Anchor Centre West
2201 E. Camelback Road, Suite 360
Phoenix, Arizona 85016
Telephone: (602) 753-4500
david@burnsbarton.com
ben@burnsbarton.com
Attorneys for Defendants
UNITED PARCEL SERVICE, INC.
UNITED PARCEL SERVICE GENERAL SERVICES CO.

Thomas D. Walk, Esq.                      VIA CM/ECF
Kirton McConkie
Key Bank Tower
36 South State Street, Suite 1900
P.O. Box 45120
Salt Lake City, Utah 84145-0120
Telephone: (801) 328-3600
twalk@kmclaw.com
Attorneys for Defendants
UNITED PARCEL SERVICE, INC.
UNITED PARCEL SERVICE GENERAL SERVICES CO.


                                                          /s/ Randy M. Andrus




                                               4
